      Case 1:19-cv-06353-PAE-DCF Document 37 Filed 01/25/21 Page 1 of 1



                                 MARIA-COSTANZA BARDUCCI
                                BARDUCCI LAW FIRM PLLC
                                 5 WEST 19TH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10011
                                    TELEPHONE: 212-433-2554
                                          January 21, 2021
VIA CM/ECF
Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York

       Re:     Alexander Gomez vs. Fiaschetteria West Ltd.
               Civil Action No.: 1:19-cv-06353-PAE-DCF
               Letter-Motion for Extension of Time to File Stipulation of Dismissal

Dear Judge Freeman,

       I represent Plaintiff in this matter.

       The parties have reached an agreement and that agreement has been memorialized in
writing. However, the Plaintiff has not yet received the executed agreement back from the
Defendants.

       Plaintiff needs until June 15, 2021 to file the stipulation of dismissal as the final payment
under the parties’ agreement is due from Defendant in late May 2021.

       Accordingly, Plaintiff requests an extension through June 15, 2021 to file their stipulation
of dismissal pursuant to the terms of their settlement agreement.

       Thank you for your consideration.

                                               Respectfully Submitted,

                                               BARDUCCI LAW FIRM, PLLC

                                              s/Maria Costanza Barducci
                                              Maria-Costanza Barducci, Esq.
                           'HQLHG$VVWDWHGLQWKH&RXUW¶VRUGHURIGLVPLVVDOLIWKHSDUWLHVZLVKIRUWKH
cc: Via CM/ECF Only        &RXUWWRUHWDLQMXULVGLFWLRQIRUWKHSXUSRVHVRIHQIRUFLQJWKHLUVHWWOHPHQW
                           DJUHHPHQWWKH\PXVWVXEPLWWKHVHWWOHPHQWDJUHHPHQWWRWKH&RXUWWREH³VR
                           RUGHUHG´'NW$OWKRXJKSODLQWLII¶VWLPHWRGRVRKDVH[SLUHG DVKDVKLV
                           WLPHWRPRYHWRUHRSHQ see id.'NWWKH&RXUWJUDQWVDQH[WHQVLRQQXQF
                           SURWXQFWRVXEPLWVXFKDJUHHPHQWXQWLO)HEUXDU\2WKHUZLVHWKLV
                           FDVHZLOOUHPDLQFORVHGDQGWKH&RXUWZLOOQRWUHWDLQMXULVGLFWLRQWRHQIRUFH
                           WKHWHUPVRIWKHSDUWLHV¶DJUHHPHQW
                                       SO ORDERED.


                           -DQXDU\
                                                         
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
